Exhibit 10.1




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) effective as of January 1, 2010 by
and between MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation
(the “Company”), and SIMON R.C. WADSWORTH (“Wadsworth”).


WITNESSETH:


WHEREAS, the Company and Wadsworth entered into that certain employment
agreement between Mid-America Apartment Communities, Inc. and Wadsworth
effective as of December 5, 2008 (the “Original Employment Agreement”);


WHEREAS, the Company and Wadsworth desire to enter into this Agreement which
supersedes and replaces in its entirety the Original Employment Agreement;


WHEREAS, the Company desires to employ Wadsworth to serve as a Special Advisor
to the Chief Executive Officer of the Company; and


WHEREAS, to the extent this Agreement provides for any “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), the Agreement will be administered in compliance with Code
Section 409A and the regulations promulgated thereunder; and


WHEREAS, the Company and Wadsworth each deem it necessary and desirable to
execute a written document setting forth the terms and conditions of said
relationship.


NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth the parties agree as follows:


1.           Definitions.  For purposes of this Agreement, the following terms
shall have the following definitions:
 
“1994 Plan” means the Company’s Amended and Restated 1994 Restricted Stock and
Stock Option Plan.


“2004 Plan” means the Company’s 2004 Stock Plan.


“Agreement” has the meaning set forth in the preamble above.


“Arbitrators” means the arbitrators selected to conduct any arbitration
proceeding in connection with any disputes arising out of or relating to this
Agreement.


“Base Salary” means the annual salary to be paid to Wadsworth as set forth in
Section 4(a)  of this Agreement.


“Benefit Plans” has the meaning set forth in Section 4(c) of this Agreement.


“Board” means the Board of Directors of the Company.


“Code” has the meaning set forth in the recitals above.


“Company” means Mid-America Apartment Communities, Inc., a Tennessee
corporation, and any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.


“Company Shares” means the shares of common stock of the Company or any
securities of a successor company which shall have replaced such common stock.


“Compensation Committee” means the compensation committee of the Board.


“Fair Market Value” means, on any give date, the closing sale price of the
common stock of the Company on the New York Stock Exchange on such date, or, if
the New York Stock Exchange shall be closed on such date, the next preceding
date on which the New York Stock Exchange shall have been open.


“Multi-Family Residential Business” means the business of acquiring, developing,
constructing, owning or operating multi-family residential apartment
communities.


“Multi-Family Residential Property” means any real estate upon which the
Multi-Family Residential Business is being conducted.


“Option(s)” means any options issued to Wadsworth pursuant to the 1994 Plan,
2004 Plan or any other equity incentive plan adopted by the Company, any option
granted with respect to Partnership Units, or any option granted under the plan
of any successor company that replaces or assumes the Company’s or the
Partnership’s options.


“Original Employment Agreement” has the meaning set forth in the recitals.


“Partnership” means Mid-America Apartments, L.P., a Tennessee limited
partnership.


“Partnership Unit(s)” means limited partnership interests of the
Partnership.  The holder has the option of requiring the Company to redeem such
interests.  The Company may elect to effectuate such redemption by either paying
cash or exchanging Company Shares for such interests.


“Permanent Disability” means Wadsworth: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Company.  Medical determination of
Permanent Disability may be made by either the Social Security Administration or
by the provider of an accident or health plan covering employees of the Company
provided that the definition of “disability” applied under such disability
insurance program complies with the requirements of the preceding
sentence.  Upon the request of the Company, Wadsworth must submit proof to the
Company of the Social Security Administration’s or the provider’s determination.


“Restricted Stock” means any share of restricted common stock issued to
Wadsworth pursuant to the 1994 Plan, 2004 Plan or any other equity incentive
plan adopted by the Company, any option granted with respect to Partnership
Units, or any restricted stock granted under the plan of any successor company
that replaces or assumes the Company’s or the Partnership’s restricted stock
awards.


“Separation From Service” occurs if Wadsworth dies, retires, or otherwise has a
termination of employment with the Company.  However, the employment
relationship is treated as continuing intact while the individual is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the individual
retains a right to reemployment with the service recipient under an applicable
statute or by contract. A termination of employment has occurred where the
parties reasonably anticipate that no further services would be performed by
Wadsworth after a certain date.  The provisions of this paragraph will be
construed and applied in a manner consistent with Treasury Regulations under
Code Section 409A.


“Specified Employee” means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Company if any stock of the
Company is publicly traded on an established securities market or otherwise.


“Term” has the meaning assigned to it in Section 3  of this Agreement.


“Termination Date” means the date on which Wadsworth incurs a Separation From
Service, which date shall be (i) in the case of Wadsworth’s death, the date of
death, (ii) in the case of Wadsworth’s Permanent Disability, 30 days after a
Termination Notice is given and Wadsworth does not return to the performance of
his duties within such 30 day period; (iii) in the case of a Termination With
Cause, the date of the Termination Notice; or (iv) in all other instances, the
date specified as the Termination Date in the Termination Notice, which date
shall not be less than thirty nor more than sixty days from the date the
Termination Notice is given.


“Termination Notice” means a written notice of Termination of employment by
Wadsworth or the Company.


“Termination With Cause” means Wadsworth’s Separation From Service for any of
the following reasons:


(1)           a conviction of Wadsworth, or plea of nolo contendere by Wadsworth
with respect to a crime constituting (i) a felony under the laws of the United
States or any state thereof, or (ii) a misdemeanor involving moral turpitude;
 
(2)           Wadsworth’s theft, embezzlement, misappropriation of or
intentional infliction of material damage to the Company’s property or business
opportunity;
 
(3)           Wadsworth’s intentional breach of the noncompetition provisions
contained in Section 11  of this Agreement; or
 
(4)           Wadsworth’s ongoing neglect of or failure to perform his duties
hereunder or his ongoing failure or refusal to follow any reasonable,
unambiguous directive of the Chief Executive Officer of the Company that is not
inconsistent with the description of Wadsworth’s duties set forth in Section 2;
 
(5)           Wadsworth’s material breach of a written employment policy of the
Company, which is not cured within seven (7) days after written notice thereof
to Wadsworth;
 
(6)           Wadsworth’s breach of any fiduciary duty of care or loyalty to the
Company;
 
(7)           Without the prior consent or direction of the Chief Executive
Officer, Wadsworth’s engaging in discussions with any shareholder or potential
shareholder of the Company or any person identified in Rule 100(b) of Regulation
FD; or
 
(8)           Any other breach by Wadsworth of this Agreement which is material
and which is not cured within thirty (30) days after written notice thereof to
Wadsworth.
 
“Termination Without Cause” means Wadsworth’s Separation From Service by the
Company for any reason other than Termination With Cause, or termination by the
Company due to Wadsworth’s death or Permanent Disability.


“Uniform Arbitration Act” means the Uniform Arbitration Act, Tennessee Code
Annotated § 29-5-391 et seq., as amended.


“Voluntary Termination” means Wadsworth’s voluntary termination of his
employment hereunder for any reason.  If Wadsworth gives a Termination Notice of
Voluntary Termination and, prior to the Termination Date, Wadsworth voluntarily
refuses or fails to provide substantially all the services described in Section
2 hereof for a period greater than two consecutive weeks, the Voluntary
Termination shall be deemed to be effective as of the date on which Wadsworth so
ceases to carry out his duties. Voluntary refusal to perform services shall not
include taking vacation otherwise permitted in accordance with Section
4(d) hereof, Wadsworth’s failure to perform services on account of his illness
or the illness of a member of his immediate family, provided such illness is
adequately substantiated at the reasonable request of the Company, or any other
absence from service with the consent of the Chief Executive Officer of the
Company.


“Wadsworth” means the person identified in the preamble paragraph of this
Agreement.


2.           Employment; Services. The Company and Wadsworth acknowledge and
agree that the Original Employment Agreement is hereby terminated by mutual
consent and neither the Company nor Wadsworth shall have any continuing
obligation to the other pursuant to the terms of the Original Employment
Agreement.  The mutual agreements and covenants contained in this Agreement
shall replace and supersede in their entirety the provisions of the Original
Employment Agreement.  The Company shall employ Wadsworth, and Wadsworth agrees
to be so employed, in the capacity of Special Advisor to the Chief Executive
Officer of the Company to serve for the Term hereof, subject to earlier
Termination as hereinafter provided.  Wadsworth shall devote such amount of his
time and attention to the Company’s affairs as are necessary to perform his
duties to the Company in his capacity as Special Advisor to the Chief Executive
Officer, but in no event less than twenty (20) hours per week.
 
3.           Term; Termination of Agreement.
 
(a)           The term of Wadsworth’s employment hereunder shall commence on the
date hereof and shall continue until the later to occur of (i) May 22, 2012 or
(ii) the date upon which the Company holds its Annual Meeting of Shareholders in
2012, unless terminated earlier in accordance with the terms of this
Agreement  (the “Term”).
 
(b)           Any purported Termination of employment by Wadsworth or the
Company shall be communicated by a Termination Notice.  The Termination Notice
shall indicate the specific Termination provision in this Agreement relied upon
and set forth the facts and circumstances claimed to provide a basis for
Termination.
 
4.           Compensation.
 
(a)           Base Salary.  During the Term, the Company shall pay Wadsworth for
his services a “Base Salary” of $132,953.50, to be paid in accordance with
customary Company policies, such Base Salary being subject to any increases
approved by the Compensation Committee.
 
(b)           Annual Bonus.  The Company shall pay to Wadsworth an annual bonus
of up to 100% of Wadsworth’s then current Base Salary upon the attainment of
specific Company and personal performance goals established by joint agreement
of Wadsworth and the Chief Executive Officer of the Company and approved by the
Compensation Committee.  The Compensation Committee, upon review of performance
for purposes of determining an annual bonus award will also have an ability to
apply a “discretionary modifier”, increasing or decreasing the calculated bonus
award by an additional amount not to exceed 25% of the calculated annual
bonus.  Any Annual Bonus shall be paid no later than 2 ½ months after the end of
the Company’s fiscal year in which the Annual Bonus was earned.
 
(c)            Benefit Plans.  During the Term, Wadsworth shall be entitled to
participate in, and to all rights and benefits provided by each and every
health, life, medical, dental, disability, insurance and other welfare plan
maintained by the Company including, without limitation, the benefits
contemplated by Section 4 of this Agreement, that are maintained from time to
time by the Company for the benefit of Wadsworth, or for the Company’s employees
generally, provided that Wadsworth is eligible to participate in such plan under
the eligibility provisions thereof that are generally applicable to the
participants thereof (collectively, “Benefit Plans”).
 
(d)           Vacation. Wadsworth shall be entitled each calendar year to
vacation time, during which time his compensation shall be paid in full. The
time allotted for such vacation shall be twenty-three (23) days (plus eight (8)
regular holidays), in accordance with Company policy.
 
(e)           Overall Qualification.  Nothing in this Agreement shall be
construed as preventing the Company from modifying, suspending, discontinuing or
terminating any of the Benefit Plans or Award Plans without notice or liability
to Wadsworth so long as (i) the modification, suspension, discontinuation or
Termination of any such plan is authorized by and performed in accordance with
the specific provisions of such plan and (ii) such modification, suspension,
discontinuation or Termination is taken generally with respect to all similarly
situated employees of the Company and does not single out or discriminate
against Wadsworth.
 
5.           Expenses. The Company recognizes that Wadsworth will have to incur
certain out-of-pocket expenses, including but not limited to travel expenses,
related to his services and the Company’s business and the Company agrees to
reimburse Wadsworth for all reasonable expenses necessarily incurred by him in
the performance of his duties upon presentation of a voucher or documentation
indicating the amount and business purposes of any such expenses; provided that
Wadsworth complies with the Company’s policies and procedures regarding business
expenses.
 
6.           Voluntary Termination.  If Wadsworth shall cease being an employee
of the Company on account of a Voluntary Termination, Wadsworth shall not be
entitled to any compensation after the Termination Date of such Voluntary
Termination (except Base Salary and vacation accrued but unpaid on the
Termination Date of such event).  In the event of a Voluntary Termination,
Wadsworth shall continue to be subject to the noncompetition covenant contained
in Section 11.  Upon a Voluntary Termination, (i) the Company shall use its
commercially reasonable best efforts to cause its then-current health and dental
insurance provider to extend health and dental coverage (on substantially
identical terms to those provided to all executive officers of the Company) to
Wadsworth until he reaches the age of 65, all at the Company’s sole cost and
expense; (ii) in the event the Company is unsuccessful in causing its health and
dental insurance provider to so extend coverage, (A) if Wadsworth’s Separation
From Service occurs after Wadsworth attains the age of 63 years and 6 months,
the Company shall pay to Wadsworth a single lump sum payment equal to the COBRA
continuation coverage premiums necessary to pay for the expected COBRA coverage
until the earlier to occur of (1) the 18 month anniversary of the date of the
Voluntary Termination or (2) Wadsworth reaching the age of 65, and (B) if
Wadsworth’s Separation From Service occurs before Wadsworth attains the age of
63 years and 6 months, the Company will purchase an individual health insurance
policy for the benefit of Wadsworth and his spouse that will provide
substantially similar benefits to those provided by the Company’s health and
dental plans, which will cover Wadsworth and his spouse from the date of
expiration of the COBRA continuation coverage until Wadsworth reaches the age of
65 (the “Continuing Health Care Benefits”).  All payments under this Section 6
shall be made no later than the last day of the calendar year following the year
in which the expense is incurred and in no event will the benefits provided
during one calendar year affect the benefits provided in any other calendar
year.  The Continuing Health Care Benefits are not subject to liquidation or
exchange for any other benefit.  Notwithstanding the foregoing, if Wadsworth is
a Specified Employee and the total of the payments under this Section 6 exceeds
the limit set forth in Treas. Reg. §1.409A-1(b)(9)(iii)(A) (related to
separation pay), then, the amount in excess of such limit shall be delayed for
six (6) months following Wadsworth’s Termination Date.  The delayed amount shall
be paid in a lump sum after the end of the six-month delay.
 
7.           Termination With Cause.  If Wadsworth shall cease being an employee
of the Company on account of a Termination With Cause, Wadsworth shall not be
entitled to any compensation or benefits from the Company after the Termination
Date of such Termination With Cause (except Base Salary and vacation accrued but
unpaid on the Termination Date of such event). In the event of a Termination
With Cause, Wadsworth shall continue to be subject to the noncompetition
covenant contained in Section 11.
 
8.           Death or Disability. In the event of Wadsworth’s death or Permanent
Disability, the Company shall continue to pay Wadsworth or his heirs, devisees,
executors, legatees or personal representatives, as appropriate, the
semi-monthly payments of the Base Salary then in effect until the earlier to
occur of (a) one year from Wadsworth’s death or Termination Date following
determination of Permanent Disability, as applicable or (b) May 12, 2012.  The
Company shall also pay any amounts due pursuant to the terms of any Benefit
Plans in which Wadsworth was a participant, including, without limitation, the
pro rata amount of any bonus to be paid to Wadsworth for the fiscal year in
which Wadsworth was terminated.  Further, if Wadsworth’s employment is
terminated due to Wadsworth’s Permanent Disability and if Wadsworth is no longer
eligible to participate in one or more of the Benefit Plans the Company will
provide the Continuing Health Care Benefits.  Upon a Termination due to
Wadsworth’s death, the Company will provide the Continuing Health Care Benefits
to Wadsworth’s spouse until she reaches 65 years of age.  All payments under
this Section 8 shall be made no later than the last day of the calendar year
following the year in which the expense is incurred and in no event will the
benefits provided during one calendar year affect the benefits provided in any
other calendar year. The Continuing Health Care Benefits are not subject to
liquidation or exchange for any other benefit.
 
9.           Termination Without Cause.  The Company may terminate Wadsworth for
any reason, or no reason at all, at any time, provided that, upon an involuntary
Termination Without Cause, the Company shall provide the compensation and
benefits set forth in this Section 8.  The Company shall continue to pay
Wadsworth the semi-monthly payments of the Base Salary then in effect until the
earlier to occur of (a) one year after the Termination Date or (b) May 12,
2012.  The Company shall also pay on the Termination Date any amounts then due
pursuant to the terms of any Benefit Plans in which Wadsworth was a participant,
including, without limitation, the pro rata amount of any bonus to be paid to
Wadsworth for the fiscal year in which Wadsworth was terminated.  In addition,
the Company shall provide the Continuing Health Care Benefits to Wadsworth.  All
payments under this Section 9 shall be made no later than the last day of the
second calendar year following the year in which the Termination Date
occurs.  Notwithstanding the foregoing, if Wadsworth is a Specified Employee and
the total of the payments under this Section 9 exceeds the limit set forth in
Treas. Reg. §1.409A-1(b)(9)(iii)(A) (related to separation pay), then, the
amount in excess of such limit shall be delayed for six (6) months following
Wadsworth’s Termination Date.  The delayed amount shall be paid in a lump sum
after the end of the six-month delay.  In no event will the total payments under
this Section 9 exceed two times the lesser of (1) the sum of Wadsworth’s
annualized compensation based on the annual rate of pay for the calendar year
prior to the year of Separation From Service (adjusted for any increase expected
to continue indefinitely if Wadsworth had not terminated), or (2) the Code
Section 401(a)(17) limit on pay for the year in which the Termination Date
occurs.
 
10.           Stock Options; Restricted Stock.  All Options and Restricted Stock
granted to Wadsworth shall become fully vested at the Termination Date.  In lieu
of Company Shares issuable upon exercise of any outstanding and unexercised
Options granted to Wadsworth, Wadsworth may, at Wadsworth’s option, receive an
amount in cash equal to the product of (i) the Fair Market Value of Company
Shares on the Termination Date over the per share exercise price of each Option
held by Wadsworth, times (ii) the number of Company Shares covered by each such
Option.   In the event Wadsworth does not elect to receive a cash payment for
any outstanding and unexercised Options granted to Wadsworth, Wadsworth shall
have the right to exercise such Options in accordance with the terms and
conditions provided in the applicable stock option plans as if Wadsworth had
continued his employment with the Company, notwithstanding Wadsworth’s
termination.
 
11.           Noncompetition.
 
(a)           During the Term, Wadsworth shall not, other than through the
Company or affiliates of the Company, own any interest in any Multi-Family
Residential Property (other than Multi-Family Residential Property in which the
Company or the Partnership has an ownership interest), as partner, shareholder
or otherwise, or engage in the Multi-Family Residential Business, directly or
indirectly, for his own account or for the account of others, either as an
officer, director, shareholder, owner, partner, promoter, employee, consultant,
advisor, agent, manager, or in any other capacity.  For a period of two (2)
years after a termination of his employment hereunder, Wadsworth shall not own
any interest in any Multi-Family Residential Property as partner, shareholder or
otherwise, or directly or indirectly, for his own account or for the account of
others, either as an officer, director, promoter, employee, consultant, advisor,
agent, manager, or in any other capacity, engage in the Multi-Family Residential
Business within 5 miles of any Multi-Family Residential Property owned by the
Company or the Partnership at the time of Termination of employment; provided,
however, that Wadsworth may purchase or otherwise acquire up to (but not more
than) One Hundred Thousand Dollars ($100,000.00) in the aggregate of any class
of the securities of Multi-Family Residential Businesses if the securities have
been registered under Section 12(b) or Section 12(g) of the Securities Exchange
Act of 1934 and the rules and regulations promulgated thereunder.
 
(b)           Wadsworth agrees that damages at law for violation of the
restrictive covenant contained herein would not be an adequate or proper remedy
to the Company, and that should Wadsworth violate or threaten to violate any of
the provisions of such covenant, the Company, its successors or assigns, shall
be entitled to obtain a temporary or permanent injunction, as appropriate,
against Wadsworth in any court having jurisdiction over the person and the
subject matter, prohibiting any further violation of any such covenants. The
injunctive relief provided herein shall be in addition to any award of damages,
compensatory, exemplary or otherwise, payable by reason of such violation.
 
(c)           Furthermore, Wadsworth acknowledges that this Agreement has been
negotiated at arms’ length by the parties, neither being under any compulsion to
enter into this Agreement, and that the foregoing restrictive covenant does not
in any respect inhibit his ability to earn a livelihood in his chosen profession
without violating the restrictive covenant contained herein. The Company by
these presents has attempted to limit Wadsworth’s right to compete only to the
extent necessary to protect the Company from unfair competition. The Company
recognizes, however, that reasonable people may differ in making such a
determination. Consequently, the Company agrees that if the scope or
enforceability of the restricted covenant contained herein is in any way
disputed at any time, a court or other trier of fact may modify and enforce the
covenant to the extent that it believes to be reasonable under the circumstances
existing at the time.
 
12.           Payment of Premiums.  For any period prior to Wadsworth’s
attainment of age 65 when the available coverage is third-party insured, MAA
shall timely pay the premiums for such coverage as the premiums come due.  For
any period prior to Wadsworth’s attainment of age 65, when the coverage is
self-insured by the Company for Code Section 105(h) purposes, Wadsworth shall be
obligated to pay each premium as the premium comes due, and on a monthly basis
MAA will reimburse Wadsworth for premiums covered and paid during the prior
month, grossed up for federal income taxes at a 35% assumed marginal rate.  For
any period after Wadsworth’s attainment of age 65, and for any period during
which the coverage provided is COBRA coverage, the premium for any such
available coverage, whether third-party insured or self-insured, shall be borne
by Wadsworth.
 
13.           Required Benefit Delay in Certain Circumstances.  Under any
circumstances where the benefits provided to Wadsworth constitutes deferred
compensation for purposes of Code Section 409A at a time when Wadsworth would be
treated as a Specified Employee for such purposes, and if the payment triggering
event is a Separation From Service other than due to Wadsworth’s death or
Disability, then no such deferred compensation shall be paid until six months
and one day after Wadsworth ceases to provide any services for the Company, and
any amount which would otherwise have been paid to or on behalf of Wadsworth
during such period shall be paid at the end of such period.  In the interim,
during such period, Wadsworth shall be required to pay any premium costs for the
coverage provided and, in such event, the payments made by Wadsworth during six
month and one day period shall be paid to Wadsworth.
 
14.           Employment Status.  The parties acknowledge and agree that
Wadsworth is an employee of the Company, not an independent contractor.  Any
payments made to Wadsworth by the Company pursuant to this Agreement shall be
treated for federal and state payroll tax purposes as payments made to a Company
employee, irrespective whether such payments are made subsequent to the
Termination Date.
 
15.           Notices.  All notices or deliveries authorized or required
pursuant to this Agreement shall be deemed to have been given when in writing
and personally delivered or when deposited in the U.S. mail, certified, return
receipt requested, postage prepaid, addressed to the parties at the following
addresses or to such other addresses as either may designate in writing to the
other party:
 


To the Company:
6584 Poplar Avenue
Memphis, Tennessee 38138
Attn:  Chief Executive Officer
 
To Wadsworth:
Simon R.C. Wadsworth
55 Cherry Road
Memphis, Tennessee 38117



16.           Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter hereof and shall
not be modified in any manner except by instrument in writing signed, by or on
behalf of, the parties hereto; provided, however, that any amendment or
Termination of the covenant of noncompetition in Section 10 must be approved by
a majority of the Directors of the Company other than Wadsworth, if Wadsworth is
then a director of the Company. This Agreement shall be binding upon and inure
to the benefit of the heirs, successors and assigns of the parties hereto.
 
17.           Arbitration.  Any controversy concerning or claim arising out of
or relating to this Agreement shall be settled by final and binding arbitration
in Memphis, Shelby County, Tennessee at a location specified by the party
seeking such arbitration.
 
(a)           The Arbitrators.  Any arbitration proceeding shall be conducted by
three (3) Arbitrators and the decision of the Arbitrators shall be binding on
all parties.  Each Arbitrator shall have substantial experience and expert
competence in the matters being arbitrated.  The party desiring to submit any
matter relating to this Agreement to arbitration shall do so by written notice
to the other party, which notice shall set forth the items to be arbitrated,
such party’s choice of Arbitrator, and such party’s substantive position in the
arbitration.  The party receiving such notice shall, within fifteen (15) days
after receipt of such notice, appoint an Arbitrator and notify the other party
of its appointment and of its substantive position.  The Arbitrators appointed
by the parties to the Arbitration shall select an additional Arbitrator meeting
the aforedescribed criteria.  The Arbitrators shall be required to render a
decision in accordance with the procedures set forth in Subparagraph (b) below
within thirty (30) days after being notified of their selection.  The fees of
the Arbitrators shall be equally divided amongst the parties to the arbitration.
 
(b)           Arbitration Procedures.  Arbitration shall be conducted in
accordance with the Uniform Arbitration Act, except to the extent the provisions
of such Act are modified by this Agreement or the subsequent mutual agreement of
the parties.  Judgment upon the award rendered by the Arbitrator(s) may be
entered in any court having jurisdiction thereof.  Any party hereto may bring an
action, including a summary or expedited proceeding, to compel arbitration of
any controversy or claim to which this provision applies in any court having
jurisdiction over such action in Shelby County, Tennessee, and the parties agree
that jurisdiction and venue in Shelby County, Tennessee are appropriate and
approved by such parties.
 
18.           Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Tennessee.
 
19.           Assignment. Wadsworth acknowledges that his services are unique
and personal. Accordingly, Wadsworth may not assign his rights or delegate his
duties or obligations under this Agreement, except with respect to certain
rights to receive payments as described in Section 8.
 
20.           Headings.  Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
 
21.           Successors; Binding Agreement.   The Company will require any
successor to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a beach of this Agreement and shall entitle Wadsworth to compensation from
the Company in the same amount and on the same terms as Wadsworth would be
entitled to hereunder if Wadsworth terminates his employment for Good
Reason.  The Company’s rights and obligations under this Agreement shall inure
to the benefit of and shall be binding upon the Company’s successors and
assigns.
 
22.           Serving as a Director.  Wadsworth agrees to continue to serve as a
director on the Board and complete the term which expires with the shareholder
meeting in 2010.  Subject to the policies and procedures that define the process
by which an incumbent director is nominated by the Corporate Governance
Committee and full Board to serve an additional term as a director, it is
expected that Wadsworth will continue to be nominated to serve as a director
until the shareholder meeting in 2012.  Continuation as a director-nominee for
successive annual terms from 2010 till 2012 will be determined by the Corporate
Governance Committee of the Board and conditioned on adherence to the Corporate
Governance Guidelines governing the nomination and election of all directors of
MAA.  Nothing in this Agreement will over-ride or supersede the policies and
guidelines outlined in MAA’s Corporate Governance Guidelines concerning
nomination, election, responsibilities and actions as a director of MAA.  In all
instances, the election of Wadsworth to the Board must be approved by the
shareholders of the Company.
 
 
[The remainder of this page is intentionally left blank.]


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.


MID-AMERICA APARTMENT
COMMUNITIES, INC.




By: /s/H. Eric Bolton, Jr.                                           
H. Eric Bolton, Jr.
Chief Executive Officer






WADSWORTH:




/s/Simon R.C. Wadsworth                                           
Simon R.C. Wadsworth

